        Case 7:12-cv-05142-CS-PED Document 256 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENNETH CHAMBERLAIN, JR., AS THE
 ADMINISTRATOR OF THE ESTATE OF
 KENNETH CHAMBERLAIN, SR.,

                                Plaintiff,                  Civil Action No. 12-cv-5142 (CS)(PED)

                        v.
 CITY OF WHITE PLAINS; P.O. ANTHONY
 CARELLI; P.O. STEVEN DEMCHUK; SERGEANT
 STEPHEN FOTTRELL; and SERGEANT KEITH
 MARTIN,

                                Defendants.


                [PROPOSED] ORDER MODIFYING CASE SCHEDULING ORDER

         Pursuant to Plaintiff’s Unopposed Motion to Modify the Case Scheduling Order, and for

good cause shown, the Scheduling Order (Dkt. 223) is hereby modified as follows:

    1. Any further interrogatories are to be served by January 8, 2021.

    2. The deadline for the completion of fact discovery shall be February 15, 2021.

    3. Requests to Admit, if any, are to be served by April 23, 2021.

    4. The deadline for the completion of expert discovery shall be May 14, 2021.

    5. Next Case Management Conference: May 28, 2021 or at another time convenient for the
       Court.

         All provisions in the Scheduling Order, Dkt. 223, other than the deadlines modified above

shall remain in effect.

         Further, the parties’ joint proposed expert discovery plan, submitted pursuant to Paragraph

5 of the Case Scheduling Order, is adopted as follows:

    1. Plaintiff to identify opening expert witnesses and provide the information called for in

         FRCP 26(a)(2)(B)(iv), (v) and (vi) by January 29, 2021.


DC: 7432908-2
    Case 7:12-cv-05142-CS-PED Document 256 Filed 12/10/20 Page 2 of 2




 2. Defendants to identify expert witnesses and provide information called for in FRCP

    26(a)(2)(B)(iv), (v) and (vi) by February 26, 2021.

 3. Plaintiff to submit opening expert reports by March 5, 2021.

 4. Defendants to submit expert reports by April 2, 2021.

 5. Plaintiff to submit rebuttal expert reports, if any, by April 16, 2021.

 6. Expert Deposition to take place between April 19, 2021 and May 14, 2021.


Dated:   12/10/20
                                           The Honorable Paul E. Davison
                                           United States Magistrate Judge



No further extensions absent extraordinary circumstances. Plaintiff's counsel shall promptly
notify Judge Seibel's chambers and request a corresponding adjustment of the case management
conference presently scheduled for March 30, 2021.
